DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on September 14, 2021 are entered into the file. Currently, claim 1 is amended; claims 5-7 are withdrawn; resulting in claims 1-4 pending for examination.

Claim Interpretation
The limitation reciting “a printed layer” is interpreted under the broadest reasonable interpretation to encompass any layer that is either formed by a printing process or that has printing thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulchinski et al. (WO 2017/162305, previously cited).
Regarding claims 1-3, Tulchinski et al. teaches an in-mold label ([0168], [0172]) comprising a substrate (10; substrate layer) containing an olefin-based, ester-based, or amide-based thermoplastic resin such as polyethylene, polypropylene, polyethylene terephthalate, polyamide, or polyvinyl chloride ([0165]-[0166]), a primer layer (12; ink-receiving layer) consisting of a polyethylene imine ([0154]-[0156]), and a coupling layer (14; printed layer) formed of an electrophotographic composition containing a thermoplastic resin, such as a copolymer of ethylene-methacrylic acid, as a main component ([0022], [0024], [0144]). Tulchinski et al. teaches the substrate (10), primer layer (12), and coupling layer (14) being arranged in that order, wherein the coupling layer is formed directly on the primer layer (Fig. 1, [0172]).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleckner et al. (US 5,789,123).
Regarding claims 1-3, Cleckner et al. teaches a label stock structure (in-mold molding label) comprising a substrate layer containing a thermoplastic resin selected from the group consisting of polyolefins, polystyrenes, polyethylene terephthalate, or ink-receiving layer) consisting of polyethylenimine (col 6, Ln 21-24), and a coating (printed layer) containing a polyethylene-based resin, such as a copolymer of ethylene and methacrylic acid, as a main component (col 2, Ln 66-col 3, Ln 9). Cleckner et al. further teaches that the coating permits the label stock to be electrostatically printed (col 2, Ln 26-41), such that the coating printed with liquid toner is considered a printed layer. Cleckner et al. further teaches the substrate layer, primer, and coating arranged in that order, wherein the coating is provided directly on the primer (col 6, Ln 21-24; col 8, Ln 39-49).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharmi et al. (US 2016/0282765).
Sharmi et al. teaches a printing medium (30; in-mold molding label) for in-mold labeling (Fig. 2A, [0100]) comprising a second layer (36; substrate) containing a thermoplastic resin selected from the group consisting of polyethylene, polypropylene, polyester, polyamide, polycarbonate, acrylonitrile-butadiene styrene, and polystyrene ([0090]) and an ink-receiving layer (32) consisting of polyethylenimine ([0075], [0077], [0090], [0100]). Sharmi et al. further teaches that any suitable ink may be applied to the ink-receiving layer by liquid electrophotographic printing to form a printed layer, wherein the ink may be based on ethylene-methacrylic acid copolymer, and wherein the printed layer is provided directly on the ink-receiving layer ([0111]-[0112]), such that the second layer, ink-receiving layer, and printed layer are arranged in that order.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cleckner et al. (5,789,123) as applied to claim 1 above.
Regarding claim 4, Cleckner et al. teaches all of the limitations of claim 1 above and further teaches that the coating (printed layer) may be provided on both surfaces of the substrate so that both surfaces may be printable, and further teaches that that the primer (ink-receiving layer) enhances binding of the coating to the substrate (col 6, Ln 14-24), but the reference does not expressly teach that the claimed layer arrangement wherein the label stock comprises a second ink-receiving layer between the second coating and the substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a second primer between the second coating on the surface of the substrate opposite to a side on which the first primer and first coating are provided in order to enhance binding of the second coating to the substrate, so that both sides of the substrate can have printable surfaces.


Response to Arguments
Response-Claim Rejections - 35 USC § 102
Applicant’s arguments filed September 14, 2021, see pages 4-8, with respect to the rejections of claims 1-4 over Hirasawa et al. and over Tulchinski et al. have been fully considered.

With respect to the rejection of claim 1 over Hirasawa et al., the Applicant argues that the reference does not teach the newly added limitation requiring that the ink-
This argument is persuasive. Although Hirasawa et al. teaches all of the same layers having similar compositions as those required by the claims, the reference requires that the thermosensitive liquid toner receptive layer (3) includes fine particles in addition to the polyethylenimine component, wherein the fine particles are included to improve the writing properties by a pencil or pen and the ability to effectively erase the writing ([0005], [0013]). Since there is no teaching or suggestion to modify the liquid toner-receiving layer to not include the fine particles, and none of the listed materials for the fine particles ([0032]) are known antistatic agents, antioxidants, or ultraviolet absorbing agents, the liquid toner-receiving layer of Hirasawa et al. cannot consist of polyethylenimine or polyethylenimine and the additives recited by the claim. Therefore, the rejections over Hirasawa et al. are withdrawn.

With respect to the rejection of claim 1 over Tulchinski et al., the Applicant argues that the reference does not teach the newly added limitation requiring that the printed layer (C) is provided directly on the ink-receiving layer (B).
This argument is not persuasive. In light of the amendments, the coupling layer (14) of Tulchinski et al. is used instead of the image layer (16) in the prior art rejections above to address the claim limitations directed to the printed layer (C). As discussed in the rejections above, the coupling layer of Tulchinski et al. is determined to meet the limitations directed to the printed layer (C) as claimed because the coupling layer is formed directly on the primer (12; ink-receiving layer) by an electrophotographic printing 
As to Applicant’s arguments directed to the effects of the instant invention, including alleged improvements in transferability of the printed layer due to limitations on the relative peel strength between layers, it is noted that the features upon which applicant relies (i.e., relative peel strength between layers) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, as the in-mold label of Tulchinski et al. meets all of the limitations of the claims as written, the claimed invention is anticipated by the prior art reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iida et al. (US 2005/0085579) teaches a thermoplastic resin film for label applications, wherein the thermoplastic film has a surface modifier to improve the printability of the thermoplastic film, wherein the surface modifier consists of polyethylenimine polymer and an antistatic agent and is printed with a printing ink (Abstract, [0003], [0063]-[0071], [0131]).
Yamamoto et al. (EP 2,517,890) teaches a resin film for inkjet printing comprising a porous printing layer made of thermoplastic resin and a coating layer consisting of a polyethylenimine-based polymer and an antistatic agent, which can be coated on both surfaces of the resin film, and an ultraviolet-curable ink printed on the coating layer ([0023], [0043]-[0047], [0053], [0054]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785